                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF KENTUCKY
                                  SOUTHERN DIVISION
                                        LONDON

 UNITED STATES OF AMERICA,                        )
                                                  )
         Plaintiff,                               )      Criminal No. 6:11-cr-08-GFVT-HAI-1
                                                  )
 V.                                               )
                                                  )
 HEATHER COLLINS,                                 )                     ORDER
                                                  )
         Defendant.                               )


                                       *** *** *** ***

       This matter is before the Court on the Recommended Disposition [R. 194] filed by

United States Magistrate Judge Hanly A. Ingram. The Defendant, Heather Collins, is charged

with violating her supervised release as she failed to “not commit another federal, state or local

crime.” [Id. at 2.] Judgment was originally entered against the Defendant on May 31, 2012,

after Ms. Collins pled guilty to conspiring to distribute a quantity of Schedule II controlled

substances and conspiring to distribute hydrocodone. [Id. at 1.] She was originally sentenced to

60 months followed by a three-year term of supervised release. [Id.] The Defendant’s sentence

was reduced to 49 months on November 1, 2015. [Id.] Ms. Collins began her term of supervised

release on October 30, 2015. [Id.] In November 2016, Ms. Collins’ supervised released was

revoked based upon six violations of her supervised release term for violations involving drug

use and possession. [Id.] She was sentenced to six months imprisonment and two-years

supervised release for these violations. [Id.] On April 21, 2017, she began her second term of

supervision. [Id.]
        On May 8, 2018 an officer with the Kentucky State Police pulled Ms. Collins’s car over

for traveling in the left lane and on the fog line. [Id. at 2.] After pulling the vehicle over the

officer conducted a traffic stop on suspicion of DUI or that the driver was falling asleep. [Id.]

During this stop Ms. Collins told the officer that her girlfriend had rented the vehicle. [Id.]

However, the rental agreement did not list the Defendant and the girlfriend was not present in the

vehicle. [Id.] Suspicion of criminal of criminal activity led the officer to ask about anything in

the vehicle of concern. [Id.] Ms. Collins’s passenger told the officer that he had a gun

underneath the passenger seat. [Id.] Ms. Collins then consented to a search. [Id.] During his

search the officer found: (i) a loaded handgun under the passenger seat; (ii) a stolen loaded

handgun found in the center console; (iii) a set of scales and weights wrapped in a paper towel in

the trunk; and (iv) a backpack near the spare tire which contained multiple Ziploc bags with

methamphetamine inside. [Id. at 3]

        The officer arrested Ms. Collins and she was charged in Laurel District Court. [Id.] Ms.

Collins is currently facing crimes under Kentucky law for: (i) trafficking in a controlled substance,

1st degree (greater or equal to 2 grams of methamphetamine); (ii) careless driving; (iii) carrying a

concealed weapon by a prior deadly weapon offender; and (iv) receiving stolen property (firearm).

[Id.] Ms. Collins has indicated that she expects to be indicted in state court and potentially

receive a lengthy and consecutive term of imprisonment if she is convicted. [Id.]

        Ms. Collins was arrested on June 4, 2018, for violating the conditions of his supervised

release. [R. 181.] At the final revocation hearing, held on September 25, 2018, Collins

competently entered a knowing, voluntary, and intelligent stipulation to all violations that had

been charged by the USPO in the Supervised Release Violation Report. [R. 193.] On October 1,

2018, Magistrate Judge Ingram issued a Recommended Disposition which recommended
                                            2
revocation of Collins’s supervised release and a term of twenty-four months of imprisonment

followed by a one-year term of supervised release. [Id. at 8.]

       Judge Ingram appropriately considered the 18 U.S.C. § 3553 factors in coming to his

recommended sentence and noted that Ms. Collins initially received a below Guideline sentence

for her conviction. [Id. at 6.] In determining an appropriate recommended sentence, the

Magistrate Judge also pointed to the “obviously very dangerous” nature of the Defendant’s

conduct by possessing a firearm while committing a felony. [Id.] The Defendant also has

repeated violations of the Court’s trust and the conduct underlying the current violation is

equally, if not more, serious than the Defendant’s original convictions. [Id.] The seriousness of

Ms. Collins’s conduct is highlighted by the joint recommendation of the parties for an upward

departure of 24 months of imprisonment. [Id.]

       Pursuant to Rule 59(b) of the Federal Rules of Criminal Procedure, the Recommended

Disposition further advises the parties that objections must be filed within fourteen (14) days of

service. [Id. at 9.] See 28 U.S.C. § 636(b)(1). No objections have been filed, and Defendant

Collins submitted a waiver of allocution. [R. 195.] Generally, this Court must make a de novo

determination of those portions of the Recommended Disposition to which objections are made.

28 U.S.C. § 636(b)(1)(c). When no objections are made, as in this case, this Court is not

required to “review . . . a magistrate’s factual or legal conclusions, under a de novo or any other

standard.” See Thomas v. Arn, 474 U.S. 140, 151 (1985). Parties who fail to object to a

magistrate judge’s report and recommendation are also barred from appealing a district court’s

order adopting that report and recommendation. United States v. Walters, 638 F.2d 947 (6th Cir.

1981). Nevertheless, this Court has examined the record and agrees with Magistrate Judge

Ingram’s Recommended Disposition. Accordingly, and the Court being sufficiently advised, it is
                                          3
hereby ORDERED as follows:

       1.      The Recommended Disposition [R. 194] as to Defendant Heather Collins is

ADOPTED as and for the Opinion of the Court;

       2.      Defendant Collins is found to have violated the terms of his Supervised Release

as set forth in the Report filed by the U.S. Probation Officer and the Recommended Disposition

of the Magistrate Judge;

       3.      Collins’s Supervised Release is REVOKED;

       4.      Ms. Collins is SENTENCED to the Custody of the Bureau of Prisons for a term

of twenty-four months of imprisonment;

       5.      A one-year term of supervised release under the same conditions originally

imposed along with the following additional conditions:

            a) You must submit your person, property, house, residence, vehicle, papers,

               computers (as defined in 18 U.S.C. § 1030(e)(1)), other electronic

               communications or data storage devices or media, or office, to a search conducted

               by a United States probation officer. Failure to submit to a search may be

               grounds for revocation of release. You must warn any other occupants that the

               premises may be subject to searches pursuant to this condition. An officer may

               conduct a search pursuant to this condition only when reasonable suspicion exists

               that you have violated a condition of your supervision and that the areas to be

               searched contain evidence of this violation. Any search must be conducted at a

               reasonable time and in a reasonable manner;

            b) You must provide to the USPO, within 7 (seven) days of release from the custody

               of the Bureau of Prisons, a written report, in a form the USPO directs, listing each
                                                 4
       and every prescription medication in your possession, custody or control. The list

       must include, but not be limited to, any prescription medication that contains a

       controlled substance and encompasses all current, past and outdated or expired

       prescription medications in your possession, custody, or control at the time of the

       report;

   c) You must notify the USPO immediately (i.e. within no later than 72 hours) if you

       receive any prescription for a medication containing a controlled substance during

       the period of supervised release. You must provide the USPO such

       documentation and verification as the USPO may reasonably request and in a

       form the USPO directs;

   d) You must comply strictly with the orders of any physician or other prescribing

       source with respect to use of all prescription medications; and

   e) You must report any theft or destruction of your prescription medications to the

       U.S. Probation Officer within 72 hours of the theft or destruction.



This the 31st day of October, 2018.




                                        5
